                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                              Case No.: 2:19-cv-00669-NJ

RAYMOND DOUGLAS HENNAGIR,
    Plaintiff,

v.

WAUKESHA HOSPITALITY, LLC, d/b/a
THE INGLESIDE HOTEL,
     Defendant.
                                                        /

 NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        The Plaintiff, Raymond Douglas Hennagir, by and through his undersigned
counsel and pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
hereby gives notice that the above-captioned action is voluntarily dismissed against the
Defendant WAUKESHA HOSPITALITY, LLC, d/b/a THE INGLESIDE HOTEL.
June 20th, 2019.
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of June 2019, a true and correct copy
of the foregoing was filed using the Court’s CM/ECF filing system, which will send an
electronic notice of filing to all counsel of record.
Respectfully Submitted,                         /s/ J D Haas
                                                J D HAAS, ESQ.
                                                WI Bar No. 1031196
                                                J D HAAS AND ASSOCIATES, PLLC
                                                9801 Dupont Avenue S., Suite 430
                                                Minneapolis, MN 55431
                                                Tel: (952) 345-1025
                                                Attorney for Plaintiff Raymond Hennagir

                                                /s/ Jean C. Polo, Jr.
                                                JEAN C. POLO, JR., ESQ.
                                                FBN: 116241
                                                Legal Justice Advocates, LLP
                                                1629 K Street NW, Suite 300
                                                Washington D.C. 20006
                                                Tel:    (202) 803-4708
                                                Email: JP@legaljusticeadvocates.com
                                                Attorney for Plaintiff



        Case 2:19-cv-00669-NJ Filed 06/20/19 Page 1 of 1 Document 2
